—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 23, 1976, convicting him of robbery in the third degree, upon a plea of guilty, and imposing sentence. Judgment reversed as to the sentence, on the law, and case remanded to the Criminal Term for resentence in accordance herewith. It was error to pronounce sentence without first receiving a presentence investigation report (see CPL 390.20, subd 1). The requirement of CPL 390.20 (sdbd 1) is not waivable (see People v Bentley, 78 Mise 2d 578; People v Selikoff, 35 NY2d 227, 238, cert den 419 US 1122). We take no cognizance of certain matter in the District Attorney’s affirmation which is not contained in the record herein. Hopkins, J. P., Martuscello, Shapiro and O’Connor, JJ., concur.